Exhibit 10.122

Amended Schedule of Mortgages and Deeds of Trust Which are Substantially in the
Form of
Heller Mortgage/Deed of Trust Attached as Exhibit 10.2
to the Registrant's Form 10-Q for the Period Ending 9/30/00




 

Residence

Location

Date Of Mortgage

1.  Alterra Clare Bridge of Corona 2005 Kellogg Avenue
Corona, CA 92879-3111


San Bernadino County

August 28, 2000

2.  Alterra Clare Bridge of
     Leawood 12724 State Line Road
Leawood, KS 66221
Johnson County



August 28, 2000

3.  Alterra Clare Bridge Cottage
     of Topeka 5800 SW Drury Lane
Topeka, KS 66604-2262


Shawnee County

August 28, 2000

4.  Alterra Clare Bridge of West
     Melbourne 7119 Greensboro Drive
West Melbourne, FL 32904
Brevard County



August 28, 2000

5.  Alterra Clare Bridge of
     Kenosha 10108 74th Street
Kenosha, WI
Kenosha County



August 28, 2000

6.  Alterra Clare Bridge Cottage of
     Winter Haven 6120 Cypress Gardens Blvd
Winter Haven, FL 33884-3180
Polk County



August 28, 2000

7.  Alterra Sterling House of
     Winter Haven 6110 Cypress Gardens Blvd
Winter Haven, FL 33884-3180
Polk County



August 28, 2000